NOTE: This order is nonprecedential.

  mniteb ~tate~ «ourt of ~peaI~
      for tbe jfeberaI «ircuit

  IN RE FIRST QUALITY BABY PRODUCTS, LLC,
   FIRST QUALITY RETAIL SERVICES, LLC, AND
  FIRST QUALITY CONSUMER PRODUCTS, LLC,
                  Petitioners.


              Miscellaneous Docket No. 102


 On Petition for Writ of Mandamus to the United States
  District Court for the Eastern District of Wisconsin in
consolidated case nos. 09-CV-0916 and 10-CV-1118, Judge
                  William C. Griesbach.



     ON PETITION FOR WRIT OF MANDAMUS


              Before PROST, Circuit Judge.
                       ORDER
    First Quality Baby Products, LLC et al. submit a peti-
tion for a writ of mandamus to compel the United States
District Court for the Eastern District of Wisconsin to
vacate its orders directing the production of documents
that First Quality asserts are privileged. First Quality
also moves for leave to submit documents for in camera
reView.
IN RE FIRST QUALITY BABY PRODUCTS                              2
     Upon consideration thereof,
     IT Is ORDERED THAT:
    (1) Kimberly Clark World Wide, Inc. and Kimberly
Clark Global Sales, LLC are directed to respond to the
petition no later than October 18, 2011.
   (2) The motion for leave to file the documents for in
camera review is granted.

                                    FOR THE COURT

      OCT 012011                    /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Kenneth P. George, Esq.
    Marc. S. Cooperman, Esq.
s8                                                FILED
                                         U.S. COIIftt OF APPEALS FOR
                                            THE FEDERAL CIRCUIT

                                              OCT 072011
                                                JAN HORBAlY
                                                   ClERK